           Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               8/2/2021
                                                                       :
UMB BANK, NATIONAL ASSOCIATION, as trustee :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-2043 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
BLUESTONE COKE, LLC F/K/A ERP COMPLIANT :
COKE, LLC, THOMAS M. CLARKE, and ANA M.                                :
CLARKE,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        Plaintiff UMB Bank, National Association, as Trustee (“Plaintiff” or “UMB Bank”)

moves, pursuant to Federal Rule of Civil Procedure 56, for summary judgment as to damages.

The motion is granted.

                                               BACKGROUND

        On November 16, 2020, the Court granted UMB Bank summary judgment with respect to

liability. Dkt. No. 46. Familiarity with the Court’s prior opinion and order is assumed. The

following facts are taken from the Court’s prior summary judgment opinion, id., and from

Plaintiff’s Rule 56.1 Statement and are undisputed for purposes of this motion.

        In January 2017, non-party ERP Iron Ore, LLC (“ERP Iron Ore”) issued a series of

Floating Rate Senior Secured Amortizing PIK toggle notes pursuant to an indenture, dated as of

January 11, 2017 (the “Indenture”). Wilmington Savings Fund Society, FSB (“WSFS”) was

appointed Trustee, Collateral Agent, Paying Agent, Registrar, and Calculation Agent under the

Indenture. Dkt. No. 57 ¶ 1. Pursuant to the Indenture, ERP Iron Ore issued Notes in the

aggregate principal amount of $22,500,000.
          Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 2 of 17




       Defendant Bluestone Coke, operating under the name ERP Compliant Coke at the time,

guaranteed ERP Iron Ore’s obligations under the Indenture. Dkt No. 33-1 at 3, 81, 106. In

addition, concurrently with the Indenture, Thomas Clarke and Ana Clarke (collectively with

Bluestone Coke, “Defendants”) executed a Guarantee Agreement (the “Guarantee Agreement”)

pursuant to which each of the Guarantors (including Bluestone Coke) promised to “jointly and

severally, irrevocably and unconditionally guarantee[] on a senior secured basis to each Holder

and to the Trustee . . . that the principal, premium, if any, and interest on the Notes shall be

promptly paid in full when due.” Dkt No. 33-1; 33-2 at 57. Pursuant to Section 2.1 of the

Guarantee Agreement and Sections 6.08, 6.13, 7.07, and 11.01(a) of the Indenture, each

Defendant is responsible for payment of all principal, interest, and all other Obligations (as

defined in the Indenture) and Issuer Obligations (as defined in the Guarantee Agreement), which

includes Trustee and Noteholder fees and costs, as well as prepayment of those fees and costs.

Dkt. No. 57 ¶ 5. In particular, each Defendant agreed to guarantee, jointly and severally, “all

costs and expenses (including reasonable attorneys’ fees and expenses) incurred by the Trustee,

the Collateral Agent, or any Holder in enforcing any rights under [the Guarantee Agreement] or

the Indenture.” Dkt. No. 33-2 at 56-57 (Thomas and Ana Clarke); see also Dkt. No. 33-1 at 81

(Bluestone Coke “agrees to pay any and all costs and expenses (including reasonable attorneys’

fees and expenses) incurred by the Trustee, any Agent or any Holder in enforcing any rights

under this Section 11.01”). Ana Clarke was a “Limited Guarantor”; her guarantee was limited to

the value of her interest in what the parties termed the “Guarantee Shares” as of the date of the

Guarantee Agreement. Dkt. No. 33-2 at 59.1 The obligations of Bluestone Coke and Thomas



1
 The “Guarantee Shares” include Ana Clarke’s present ownership in each of Seneca Coal
Resources, LLC, Seminole Coal Resources, LLC and Conuma Coal Resources Limited. Id. at
55, 74.


                                                  2
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 3 of 17




Clarke were subject to no such limitation.

       On May 25, 2018, certain creditors who held the Notes filed an involuntary petition under

11 U.S.C. § 303(a) of the United States Bankruptcy Code against ERP Iron Ore, commencing a

bankruptcy case in the United States District Court for the District of Minnesota. In re ERP Iron

Ore, LLC, No. 18-50378 (Bankr. D. Minn. May 25, 2018) (“Bankruptcy Action”). On July 17,

2018, an Event of Default occurred pursuant to Section 6.01(a)(9)(i)(B) of the Indenture when

ERP Iron Ore consented to an order for relief in the Bankruptcy Action. Dkt. No. 57 ¶ 3. On

that date, all principal and accrued and unpaid interest on the Notes were accelerated and became

immediately due and payable under Section 6.02(a)(2) of the Indenture. Dkt. No. 57 ¶ 4.

       On June 7, 2019, WSFS delivered a written demand to Defendants seeking collection of

all Issuer Obligations that, at the time, totaled no less than $15,207,026.34, consisting of

principal, interest, and costs and expenses up to and including May 31, 2019. Dkt. No. 57 ¶ 6.

       As of November 6, 2019, $14,838,963 in principal and $1,814,702.07 in accrued but

unpaid interest was due and owing, along with fees and costs incurred by the Trustee and its

counsel and agents. Dkt. No. 57 ¶ 7.

       On that same day, the Chapter 7 trustee in the Bankruptcy Action wired $7,075,942.33 to

WSFS pursuant to the terms of an October 24, 2019 settlement agreement between WSFS, as

indenture Trustee of the Notes, and the Chapter 7 Trustee. Dkt. No. 57 ¶ 8. Thus, at that time,

WSFS held a balance of $7,172,611.82, which included the settlement funds and $96,669.49

from a final interest payment. Dkt. No. 57 ¶ 9.

       On November 12, 2019, WSFS distributed $6,069,803.31 to the Depository Trust

Company (“DTC”) for the benefit of the Noteholders. WSFS applied, per the Indenture and

Notes, $1,102,808.51 to WSFS’s accrued but unpaid fees and costs, $4,255,101.24 to principal,




                                                  3
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 4 of 17




and $1,814,702.07 to accrued but unpaid interest. Dkt. No. 57 ¶10. The fees and costs paid by

WSFS from the settlement were for its fees, the fees and costs of its attorneys in the Bankruptcy

Action, and a $500,000 prepayment of Trustee or Noteholder fees and costs as a litigation fee

holdback. Dkt. No. 57 ¶ 11.

       On November 29, 2019, WSFS was removed and UMB Bank was appointed as successor

Trustee, Collateral Agent, Paying Agent, Registrar, and Calculation Agent under the Indenture.

It accepted that appointment effective January 13, 2020. Dkt. No. 57 ¶12. Upon its acceptance

of the transfer in January 2020, the Trustee showed an amount of $10,583,861.76 that was due

and owing, consisting of principal, plus unpaid fees and costs incurred by the Noteholders in the

amount of $372,650.66. Dkt. No. 57 ¶¶ 13, 17. Also in January 2020, WSFS transferred to

UMB Bank the prepayment litigation holdback balance which was then $447,269.25. Since that

time UMB Bank has paid its fees and costs, including attorneys’ fees and costs, from that

amount; the current balance is $95,239.29. Dkt. No. 57 ¶ 14. Interest has continued to accrue at

the default rate pursuant to Section 2.12(a) of the Indenture. Based on the calculation from UMB

Bank’s internal system, which it has used for many years and found to be reliable and correct in

its calculation, as of May 25, 2021, a total of $10,583,861.76 in principal and $1,749,665.34 in

interest is due. Dkt. No. 57 ¶¶ 15-16.

       As of May 25, 2021, the total amount due and owing under the Notes, Indenture, and

Guarantee Agreement is $12,706,177.10, consisting of $10,583,861.76 in principal,

$1,749,665.34 in interest, and $374,650.00 in Noteholder accrued but unpaid fees and costs.

Dkt. No. 57 ¶ 19.

                                  PROCEDURAL HISTORY

       UMB Bank commenced this action in New York State Supreme Court on February 6,

2020 by filing a Motion for Summary Judgment in Lieu of Complaint under C.P.L.R. § 3213 (the


                                                4
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 5 of 17




“Motion”). On March 6, 2020, Defendant Bluestone Coke removed the Motion to this Court.

Dkt. No. 1. On March 31, 2020, this Court ordered UMB Bank to advise “(1) whether it elects to

have the Court consider the Motion as a motion for summary judgment pursuant to Federal Rule

of Civil Procedure 56 in addition to it being treated as a complaint; and (2) if so, whether it elects

to have the Gendler Affidavit treated as its Rule 56.1 statement.” Dkt. No. 28. On April 2, 2020,

UMB Bank notified this Court that it opted to have the Motion treated as a motion for summary

judgment under Rule 56 of the Federal Rules of Civil Procedure, and that it would be filing a

Rule 56.1 Statement of Material Facts. Dkt. No. 29. On April 23, 2020, UMB Bank filed its

Rule 56.1 statement along with the affidavit of Gordon Gendler (“Gendler”). Dkt. No. 33. On

June 8, 2020, Defendants Thomas Clarke and Ana Clarke filed a memorandum of law in

opposition to the motion along with a supporting affidavit and declaration. Dkt. Nos. 36, 37, 38.

On June 9, 2020, Bluestone Coke filed its own memorandum of law in opposition to summary

judgment. Dkt. No. 40.

       On November 16, 2020, the Court granted UMB summary judgment with respect to

liability concluding that each of Bluestone Coke, Thomas Clarke and Ana Clarke were liable for

the outstanding principal, interest, and reasonable costs and expenses under the Notes (except

Ana Clarke was liable only up to the amount of her limited guarantee). Dkt. No. 46.

Defendants requested discovery with respect to the amounts due and owing and, on December

22, 2020, the Court signed a Case Management Plan and Scheduling Order permitting

Defendants, as well as Plaintiff, to take discovery limited to damages. Dkt. No. 48. On May 5,

2021, the Court entered an order reflecting that the Defendants’ liability under the Indenture and

Guarantee had been established and that the parties had consented that, if they were unable to

resolve the case on their own, the Court would resolve the amount of damages on papers




                                                  5
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 6 of 17




submitted by the parties, without the need for testimony or trial. Dkt. No. 51. On May 25, 2021,

UMB Bank filed its motion for summary judgment on damages. Dkt. No. 55. On June 1, 2021,

Bluestone Coke filed its opposition to summary judgment on damages. Dkt. No. 51. On June 7,

2021, UMB Bank filed its reply brief. Dkt. No. 62. Also, on May 31, 2021, the Clarkes—who

had filed a motion for summary judgment to determine the amount of damages, Dkt No. 52,—

filed a motion to withdraw their prior motion. Dkt. No. 60. On July 29, 2021, UMB Bank filed

a supplemental brief in further support of its request for attorney’s fees. Dkt. No. 64.

                                      LEGAL STANDARD

       Summary judgment under Federal Rule of Civil Procedure 56 is appropriate where “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A fact is material if it “might affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “An issue of

fact is genuine if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” WWBITV, Inc. v. Vill. of Rouses Point, 589 F.3d 46, 49 (2d Cir. 2009)

(quoting SCR Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)).

       In determining whether there are any genuine issues of material fact, the Court must view

all facts “in the light most favorable to the non-moving party,” Holcomb v. Iona Coll., 521 F.3d

130, 132 (2d Cir. 2008), and the movant bears the burden of demonstrating that “there is no

genuine dispute as to any material fact,” Fed. R. Civ. P. 56(a). If the movant meets its burden,

“the nonmoving party must come forward with admissible evidence sufficient to raise a genuine

issue of fact for trial in order to avoid summary judgment.” Jaramillo v. Weyerhaeuser Co., 536

F.3d 140, 145 (2d Cir. 2008). It may not rely on “mere speculation or conjecture as to the true

nature of the facts,” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted), or “on

the allegations in [its] pleading, or on conclusory statements, or on mere assertions that affidavits


                                                  6
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 7 of 17




supporting the motion are not credible,” Gottlieb v. Cnty. of Orange, 84 F.3d 511, 518 (2d Cir.

1996) (internal citation omitted). Rather, to survive a summary judgment motion, the opposing

party must establish a genuine issue of fact by “citing to particular parts of materials in the

record,” Fed. R. Civ. P. 56(c)(1)(A), and demonstrating more than “some metaphysical doubt as

to the material facts,” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986); see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). If “the party opposing

summary judgment propounds a reasonable conflicting interpretation of a material disputed

fact,” summary judgment shall be denied. Schering Corp. v. Home Ins. Co., 712 F.2d 4, 9-10 (2d

Cir. 1983). Where each party moves for summary judgment, “each party’s motion must be

examined on its own merits, and in each case all reasonable inferences must be drawn against the

party whose motion is under consideration.” Morales v. Quintel Ent., Inc., 249 F.3d 115, 121

(2d Cir. 2001) (citing Schwabenbauer v. Bd. of Educ., 667 F.2d 305, 314 (2d Cir. 1981)).

       The Southern District's Local Civil Rule 56.1 sets forth specific requirements about how

the facts relied upon by the moving party and disputed by the opposing party are to be presented.

Any party moving for summary judgment must “annex[ ] to the notice of motion a separate,

short and concise statement, in numbered paragraphs, of the material facts as to which the

moving party contends there is no genuine issue to be tried.” L.R. 56.1(a). Local Rule 56.1(b),

in turn, requires the party opposing the motion to “include a correspondingly numbered

paragraph responding to each numbered paragraph in the statement of the moving party, and if

necessary, additional paragraphs containing a separate, short and concise statement of additional

material facts as to which it is contended that there exists a genuine issue to be tried.” L.R.

56.1(b). All statements in a Local Rule 56.1 submission “must be followed by citation to

evidence which would be admissible.” L.R. 56.1(d). “Each numbered paragraph in the




                                                  7
          Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 8 of 17




statement of material facts set forth in the statement required to be served by the moving party

will be deemed to be admitted for purposes of the motion unless specifically controverted by a

correspondingly numbered paragraph in the statement required to be served by the opposing

party.” L.R. 56.1(c); see Boatright v. U.S. Bancorp, 2020 WL 7388661, at *11 (S.D.N.Y. Dec.

16, 2020).

       A Local Rule 56.1 statement “is not itself a vehicle for making factual assertions that are

otherwise unsupported in the record.” Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir.

2003) (quoting Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 74 (2d Cir. 2001)); see Weider

Health and Fitness v. AusTex Oil Limited, 2018 WL 8579820, at *2 (S.D.N.Y. 2018) (same).

“Where . . . the record does not support the assertions in a Local Rule 56.1 statement, those

assertions should be disregarded and the record reviewed independently.” Holtz, 258 F.3d at 74.

However, a party who declines to respond to a Rule 56.1 statement in the proper form gives up

its entitlement to have the Court search the record to find facts calling the undisputed fact into

question. Id. at 73 (“a court ‘is not required to consider what the parties fail to point out’ in their

Local Rule 56.1 statements.”) (quoting Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 292 (2d

Cir. 2000)); Baity v. Kralik, 51 F. Supp. 3d 414, 418 (S.D.N.Y. 2014) (“If the opposing party . . .

fails to controvert a fact set forth in the movant’s Rule 56.1 statement, that fact will be deemed

admitted pursuant to the local rule.”) (quoting Johnson v. IAC/Interactive Corp., 2 F. Supp. 3d

504, 507 (S.D.N.Y. 2014)). Although a court has broad discretion to overlook a failure to

comply with Local Rule 56.1, it is not required to do so. Dkt. No. 46 at 7. “[T]he court can also

disregard legal conclusions or unsubstantiated opinions in a Local Rule 56.1 statement.” Weider

Health, 2018 WL 8579820, at *2.




                                                   8
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 9 of 17




                                          DISCUSSION

       Thomas and Ana Clarke have withdrawn their objections to the grant of summary

judgment and do not object either to the amount that is due and owing or the methodology used

to compute that amount. Dkt. No. 60. Accordingly, judgment will be entered against them for

$10,583,861 in principal, $374,650.00 in Noteholder accrued but unpaid fees and costs, and the

$1,749,665.34 in interest as of May 25, 2021, plus any interest that has accrued under the

Guarantee since that date until the date of this Order. Bluestone Coke also does not object to the

award of principal and interest and judgment will be entered against it for $10,583,861 in

principal and the $1,749,665.34 in interest as of May 25, 2021, plus any interest that has accrued

under the Guarantee since that date until the date of this Order.

       Bluestone Coke’s objection is limited to the award that is intended to compensate the

Noteholders for the accrued but unpaid fees and costs. It argues that the Court cannot determine

the reasonableness of the $372,650.66 fees and costs because, while the relevant invoices have

been attached to the declaration of Joseph Lombardo, they are heavily redacted and do not show

the nature of the work done by each attorney in the matter. Dkt. No. 61.2 It further argues that

while there is a declaration from a representative of one of the law firms providing services

(Chapman and Cutler LLP or “Chapman”) declaring that its fees are reasonable, there is no

comparable declaration sworn by a representative of the second firm providing services, Cozen

O’Connor. Dkt. No. 61. Bluestone Coke relies on Hack v. Stang, 2015 WL 5139128, at *9-10

(S.D.N.Y. Sept. 1, 2015) and Tabatznik v. Turner, 2016 WL 1267792 (S.D.N.Y. Mar. 30, 2016)



2
  Bluestone Coke also notes that the only support for the $352,029.26 in attorneys’ fees paid out
of the prepayment litigation holdback balance since UMB became Trustee is the declaration of a
representative of the Trustee, Mr. Gendler, but those fees are not being sought by UMB Bank
and are not at issue on this motion. In any event, Mr. Gendler’s declaration supports the
reasonableness of hose fees.


                                                 9
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 10 of 17




for the proposition that UMB Bank was required to submit contemporaneous detailed time

records and an attorney affidavit that the requested rates were in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience and

reputation.

       The objection lacks merit and UMB Bank is entitled to summary judgment. Under both

the Indenture and the Guarantee, the Trustee has a contractual right to be indemnified for

attorneys’ fees and expenses. Section 7.07(b) of the Indenture provides:

       (b) The Issuer and the Guarantors, jointly and severally, shall indemnify the
       Trustee, in its capacity as Trustee and as an Agent, for, and hold the Trustee and
       any predecessor harmless against, any and all loss, damage, claims, liability or
       expense (including attorneys’ fees and expenses) incurred by it in connection with
       the acceptance or administration of this trust and the performance of its duties
       hereunder (including the costs and expenses of enforcing this Indenture against the
       Issuer or any Guarantor (including this Section 7.07)) or defending itself against
       any claim whether asserted by any Holder, the Issuer or any Guarantor, or liability
       in connection with the acceptance, exercise or performance of any of its powers or
       duties hereunder).

Dkt. No. 33-1 at 80. Section 8.4(a) of the Guarantee provides:

       Each Guarantor agrees to pay or reimburse each Holder and the Trustee for all its
       reasonable costs and expenses incurred in collecting against such Guarantor under
       the guarantee contained in Section 2 or otherwise enforcing or preserving any rights
       under this Agreement and the other Notes Documents to which such Guarantor is a
       party, including, without limitation, the reasonable fees and disbursements of
       counsel (including the allocated fees and expenses of in-house counsel) to each
       Holder and of counsel to the Trustee.

Dkt. No. 33-2 at 66. Section 8.4(c) of the Guarantee provides:

       Each Guarantor agrees to pay, and to save the Trustee and the Holders harmless
       from, any and all liabilities, obligations, losses, damages, penalties, actions,
       judgments, suits, costs, expenses or disbursements of any kind or nature whatsoever
       with respect to the execution, delivery, enforcement, performance and
       administration of this Agreement to the extent the Issuer would be required to do
       so pursuant to Section 7.07 of the Indenture.

Id.



                                                 10
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 11 of 17




       A court in this District has held that there is an implied term under New York law that

where a contract awards a party the right to attorneys’ fees and costs, such fees and costs “must

be reasonable.” Hack, 2015 WL 5139128, at *8; see also Coniglio v. Regan, 588 N.Y.S.2d 888,

889 (2d Dep’t 1992) (“Attorneys’ fees unilaterally fixed by contract are no less subject to the test

of reasonableness than are attorneys’ fees which are awarded by the court.”).3 Under New York

law, a party seeking a fee “bears the burden of showing the reasonableness of the fee by

providing definite information regarding the way in which time was spent.” Crowhurst v.

Szczucki, 2019 WL 6122645, at *4 (S.D.N.Y. Nov. 19, 2019) (report and recommendation)

(quoting Flemming v. Barnwell Nursing Home & Health Facilities, Inc., 865 N.Y.S.2d 706, 708

(3d Dep’t 2008), aff’d, 938 N.E.2d 937 (N.Y. 2010)). “In addition, under New York Law, ‘[i]t is

settled that the award of fees must be predicated upon a ‘proper and sufficient affidavit of

services.’” Id. (quoting Bankers Fed. Sav. Bank FSB v. Off W. Broadway Devs., 638 N.Y.S.2d

72, 74 (1st Dep’t 1996)) (internal quotations and citations omitted).4



3
  The parties do not dispute that such implied term applies here. Accordingly, the Court has no
occasion to decide whether such a limitation applies where a contract “neither qualifies the
attorney’s fees recoverable as ‘reasonable’ nor fixes fees at a certain percentage of its value.”
Banca Della Svizzera Italiana v. Cohen, 756 F. Supp. 805, 807 (S.D.N.Y. 1991).
4
  Bluestone Coke argues that UMB Bank is required to submit contemporaneous time records to
support its request that it be reimbursed for the accrued fees and costs, relying on Hack, 2015
WL 5139128, at *10. The argument is moot, because UMB Bank now submits
contemporaneous records, but it also lacks merit. While the Hack court found that the
contemporaneous time records there were sufficient to support the reasonableness of the
attorneys’ fees requested, it did not hold that they were necessary in a diversity case where the
right to fees turned upon contract. In fact, while N.Y. State Ass'n for Retarded Children, Inc. v.
Carey, 711 F.2d 1136, 1147 (2d Cir. 1983), holds that a fee request under a federal statute must
be “submitted with contemporaneous time records . . . specify[ing], for each attorney, the date,
the hours expended, and the nature of the work done,” the Circuit has since made clear that that
rule does not apply in diversity cases where the right to a fee turns on state statutory or common
law. See Marion S. Mishkin L. Off. v. Lopalo, 767 F.3d 144, 147-48 (2d Cir. 2014) (“in cases in
which the right to attorneys’ fees is governed by state law, New York’s more liberal rule
allowing reconstructed records should apply”); Riordan v. Nationwide Mut. Fire Ins. Co., 977
F.2d 47, 53 (2d Cir. 1992) (holding that the “contemporaneous records” requirement did not


                                                11
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 12 of 17




       Moreover, the question of the reasonableness of fees in a contract case is one of fact, no

different than any other questions of fact addressed by a court on summary judgment. In this

District, the moving party must support it with a proper 56.1 statement and the opponent can

dispute it with a proper counterstatement, supported by fact. The proponent’s mere assertion that

fees are reasonable does not relieve the court of the obligation to review the underlying record to

assure that the assertion is supported by the record. But, assuming the assertion is supported, the

opposing party cannot defeat summary judgment by incanting the words “genuine issue of fact.”

It must identify facts that create a genuine issue.

         UMB Bank asserts in its Local Rule 56.1 statement that “[p]rior to the settlement

payment and transfer to the successor Trustee Noteholders incurred $372,650.66 in reasonable

and proper fees and costs to which they are entitled to payment under Section 2.1(c) of the




apply to fee requests under New York General Business Law § 349 because where “[s]tate law
creates the substantive right to attorney’s fees, [the] right . . . cannot be deprived by applying the
contemporaneous time records rule adopted in this Circuit” and “New York courts have
specifically rejected the ‘hard and fast rule that reconstructed time records can never serve as a
basis for compensation’ in favor of wider trial court discretion in evaluating fee petitions”)
(quoting In re Karp 537 N.Y.S.2d 510, 515 (1st Dep’t 1989)) (internal citations omitted); F.H.
Krear & Co. v. Nineteen Named Trs., 810 F.2d 1250 (2d Cir. 1987) (affirming award of reduced
fees on state law claim notwithstanding failure to present contemporaneous records); see also
Banca Della Svizzera Italiana, 756 F. Supp. at 808-09 (where jurisdiction “is based on diversity,
and the award sought is based on contract and not pursuant to federal statute, the requirements
set forth in [Carey] are not relevant . . .”); Major League Baseball Props., Inc. v. Corporacion de
Television y Microonda Rafa, S.A., 2021 WL 56904, at *4 (S.D.N.Y. Jan. 7, 2021) (“The
Second Circuit has recognized . . . that the [contemporaneous records] rule does not apply where
fees are sought under New York law”); CIT Bank., N.A. v. Fox, 2019 WL 6134154 (N.D.N.Y.
Nov. 19, 2019) (“in cases in which the right to attorneys’ fees is governed by state law, New
York’s more liberal rule allowing reconstructed records should apply.”) (quoting Lopalo, 767
F.3d at 147-48); Nationstar Mortg. LLC v. Dolan, 2019 WL 1970522, at *3 (N.D.N.Y. May 3,
2019) (“Upon closer examination, the Court finds that . . . the rule set forth in New York State
Ass’n for Retarded Children, Inc. v. Carey . . . is expressly based on, and therefore properly
construed as limited to, circumstances in which the attorney’s fees were awarded pursuant to
federal statute rather than through a state law mechanism such as a contract.”); Crowhurst, 2019
WL 6122645, at *4.


                                                  12
        Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 13 of 17




Guarantee and Sections 6.13 and 7.07(b) of the Indenture. Dkt. No. 75 ¶ 17. That assertion is

supported by admissible evidence in the record. UMB Bank has submitted the declaration of

Joseph Lombardo. Lombardo is an attorney with Chapman and Cutler, LLP, counsel for UMB

Bank as Trustee. Dkt. No. 59 ¶¶ 1, 3. Prior to representing the Trustee, Chapman represented

the Noteholders in this case and in the Bankruptcy Action and Lombardo had responsibility for

the services rendered to UMB Bank as Trustee in this case and was one of the Chapman lawyers

who provided services to the Noteholders. Id. ¶ 3. He declares that “[f]or services and

disbursements incurred in connection with the representation of the noteholders by Chapman, the

noteholders were or became obligated to pay attorneys’ fees in the total amount of $372,650.66.”

Id. ¶ 8. $342,472.96 of that sum reflected sums due for work performed by Chapman and an

additional $30,177.70 in disbursements by Chapman for work performed by Cozen O’Connor as

local counsel providing services at the direction of Chapman. The Lombardo declaration

supports the reasonableness of the fees. Chapman attorneys were charged at a rate of between

$300 and $1,030 per hour depending on the age and experience of the attorney. Those rates were

reasonable for the services rendered, in connection with “a highly contested and complex

bankruptcy and commercial litigation among sophisticated commercial actors on a multi-million

dollar loan obligation.” Id. ¶¶ 4, 6. Cozen O’Connor lawyers charged a rate of $235 per hour

which was reasonable and customary for the type of work it performed. Id. ¶ 7.

       The request for reimbursement and the assertion that the fees and costs are reasonable is

also supported by a declaration from Gordon Gendler, Senior Vice President of UMB Bank,

which owes its duties to the Noteholders. He declares that the trustee’s business records show

that there was due and owing $372,650.66 in unpaid fees and costs incurred by the Noteholders

as of the date of UMB Bank’s acceptance of the transfer in January 2020, Dkt. No. 58 ¶ 14. He




                                               13
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 14 of 17




also declares that he has revised unredacted copies of attorney invoices representing the

$372,650.66 in fees and costs incurred by the Noteholders prior to the settlement payment and

transfer to UMB Bank and that they are proper and correct. Id. ¶ 19. He notes that he is a

licensed attorney who has worked as an attorney and default specialist for many years and taught

commercial law courses, that he is familiar with the billing rates and practices of many different

law firms, and that the invoices and attached rates and activities listed therein are “reasonable

and similar to other peer firms working on a large bankruptcy and a lawsuit like the present

matter.” Id. ¶ 19. He notes that “‘Noteholder’ counsel, among other things, represented the

Noteholders’ interests in the Bankruptcy Action, filed necessary claims, analyzed potential

claims an prepared fielding for, among other things, this lawsuit, negotiated with the Chapter 7

Trustee, negotiated the settlement, and negotiated and executed the trustee transfer.” Id. ¶ 19.

       UMB Bank’s initial submission did not attach detail from which the Court could analyze

whether the hours worked by counsel were reasonable and proper. Mr. Lombardo’s declaration

attached the invoice, dated November 18, 2019, delivered by Chapman to the Trustee and

maintained by Chapman as a business record and which reflected the names of attorneys, their

rates, and the time expended. Id. ¶ 8, Ex. A. It also attached an invoice from Cozen O’Connor

reflecting a total amount due of $30,177.70, but that invoice did not reflect the nature of the work

performed by Cozen O’Connor or the hours it took to perform the work. Id., Ex. A. UMB Bank

asserted that it had “redacted invoices to protect privilege,” Dkt. No. 62 ¶ 12, but the redactions

themselves swept far more broadly than was necessary to protect privilege.

       Accordingly, on July 13, 2021, the Court issued an Order directing UMB Bank to make a

submission “containing time records or other documentation sufficient for the Court to review

the reasonableness of the fees and costs and redacting only that information which would reveal




                                                 14
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 15 of 17




attorney-work product or attorney-client communications.” Dkt No. 63 at 1. The Court made

clear that the records need not be contemporaneous.

       On July 19, 2021, UMB Bank submitted a statement of Mr. Lombardo and the invoices

and billing statements of Chapman and Cozen O’Connor with fewer redactions. Dkt. No. 64.

Mr. Lombardo explains that the legal fees described in the invoices “reflect a total of 539.7 hours

of attorney and paraprofessional time (net of write offs) spent and recorded in performing

services for the Noteholders and the Trustee,” spanning the time during the Bankruptcy

Proceeding to the instant litigation. Dkt. No. 64 ¶¶ 5-6. He further explains that the invoices

reflect time billed for proposals and sales of collateral out of the bankruptcy estate; various legal

issues surrounding the real estate collateral pledged for repayment of the bonds; negotiation and

subsequent termination of a standstill agreement; diligence regarding perfection and preservation

of collateral; motion practice and hearings related to both the Bankruptcy Action as well as

adversary actions attacking the Trustee’s first priority lien on collateral and proceeds of

collateral; the negotiation of a settlement of those same adversary proceeding claims;

correspondence with the Trustee, Noteholders, and other stakeholders related to these issues; the

replacement of the predecessor Trustee; and additional legal expenses for the research, drafting

and prosecution of the summary judgment motion on liability. Id. ¶¶ 6-8. He notes, and the

Court can independently confirm, that the Noteholders and current Trustee faced “highly

litigious adversaries, including the instant defendants, requiring the expenditure of time and

effort sufficient to safeguard the Trustee’s and Noteholders’ rights to be repaid on a

multi-million dollar obligation.” Id. ¶ 10. Bluestone Coke declined to submit a supplemental

opposition, challenging the reasonableness of the fees and expenses. Dkt. No. 65.

       The Court has reviewed the underlying invoices and time records which are only very




                                                 15
         Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 16 of 17




lightly redacted. Those records fully support the reasonableness of the fees and costs expended

and Defendants—by not taking discovery and not even requesting unredacted records—have

given up any right to challenge whether the time recorded was actually spent on the task

reflected. Accordingly, UMB Bank has established its right to reimbursement of the

$372,650.66 in unpaid fees and costs incurred by the Noteholders. See O&Y (U.S.) Fin. Co. v.

Chase Fam. Ltd. P’Ship No. 3, 1994 WL 512532, at *5 (S.D.N.Y. Sept. 20, 1994) (rejecting

challenge to time records); Banca Della Svizzera Italiana, 756 F. Supp. at 808 (“BSI’s attorneys

sufficiently documented their hours by setting forth an account of all the hours billed and a

summary description of how those hours were spent, thereby exceeding the standards of

Mohawk–Schoharie, 419 N.Y.S.2d at 196.”).

       One final matter must be addressed. Bluestone Coke argues that it should not have to pay

the fees charged by Cozen O’Connor because there is no attorney affidavit from Cozen

O’Connor attesting to the reasonableness of its fees. It relies on a statement in passing from

Tabatznik v. Turner, 2016 WL 1267792, at *16 (S.D.N.Y. Mar. 30, 2016), which—in

determining that plaintiff had failed to provide evidence of a prevailing market rate sufficient to

support a fee award—quoted from the Supreme Court’s decision in Blum v. Stenson, 465 U.S.

886 (1984). In a footnote in Blum, quoted in Tabatznik, the Court stated that “courts properly

have required prevailing attorneys to justify the reasonableness of the requested rate or rates” and

added that the burden was on the fee applicant “to produce satisfactory evidence—in addition to

the attorney’s own affidavits—that the requested rates are in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience, and

reputation.” 465 U.S. at 895 n.11 (emphasis added). Bluestone Coke takes Blum and, in turn,

Tabatznik, out of context. Blum involved a fee request pursuant to federal statute, 42 U.S.C.




                                                 16
          Case 1:20-cv-02043-LJL Document 66 Filed 08/02/21 Page 17 of 17




§ 1988, and the Court emphasized that the determination of a reasonable fee in that context “is

made by the court in an entirely different setting” than a fee not determined by statute, where

“the fee usually is discussed with the client, may be negotiated, and it is the client who pays

whether he wins or loses.” 465 U.S. at 895 n.11. The fee request in Tabatznik failed because

counsel provided no independent evidence of the reasonableness of his fees, not because there

was no attorney affidavit. 2016 WL 1267792, at *16. The Second Circuit has held that the

stringent standards applicable to fee requests under federal statute give way in diversity cases to

the state court rule that “favor[s] . . . wider trial court discretion in evaluating fee petitions.”

Riordan v. Nationwide Mut. Fire Ins. Co., 977 F.2d 47, 53 (2d Cir. 1992) (quoting In re Karp,

537 N.Y.S.2d at 515). Here, leaving aside the open question whether the fee request would fail

under a federal statute for absence of a declaration of Cozen O’Connor, the reasonableness of the

Cozen O’Connor rates is established by the declarations of the Trustee and of Chapman who

took on liability for those rates, both of whom are experienced on rates in the community for

similar services by lawyers of reasonably comparable skill, experience and reputation, and both

of whom attest to the reasonableness of the Cozen O’Connor rates.

                                           CONCLUSION

         For the reasons stated, UMB Bank’s motion for summary judgment on damages is

GRANTED. UMB Bank shall submit a proposed judgment within seven days of the date of this

Order.


         SO ORDERED.


Dated: August 2, 2021                                 __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                   17
